United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF THE ARMY,
CONTRACTING COMMAND, REDSTONE
ARSONAL, Huntsville, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0594
Issued: December 1, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On February 9, 2016 appellant filed a timely appeal of an August 13, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether OWCP met its burden of proof to properly rescind acceptance of
appellant’s claim for periods of disability from September 8 through 16, 2014, March 2, and
April 1, and 9, 2015.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 20, 2014 appellant, then a 52-year-old contract specialist, filed an
occupational disease claim (Form CA-2) alleging that she developed acute stress disorder,
anxiety disorder, and depressive disorder as well as post-traumatic stress disorder (PTSD) and
psychological factors affecting her physical condition after deployment to Kandahar,
Afghanistan. She first became aware of her condition on October 13, 2013 and first attributed
her condition to her employment on February 7, 2014.
Appellant provided a narrative statement describing the conditions of her employment
including rioting, rocket attacks, assaults on females, and suicide bombs. She also implicated the
stress of performing her job functions while in Afghanistan. Appellant returned to the
employing establishment in August 2013 and was assigned a different position with unique-type
contracting which was more stressful than the usual contracting positions. She was also assigned
to the multi-million dollar exercise option in October 2013. Appellant stated that the everyday
administration of the contract was a heavy workload and complex in nature. She alleged that the
contractor was nonresponsive and caused a heavier administrative burden. Appellant indicated
that in October 2013 she felt that her comprehension and momentum were taxed. She felt
fatigued and mentally exhausted. Appellant found herself remembering everyday events from
her deployment including loud constant noises from helicopters and rocket attacks. She felt that
she had to snap herself back into reality on a constant basis and was easily startled. Appellant
felt irritable, impatient, and sad. She also reported having trouble sleeping. Appellant noted that
her mother passed away while she was in Afghanistan, that she had new job demands returning
from deployment, that her father’s health was deteriorating, and that she had pain prior to
surgery.
In a statement dated October 1, 2014, appellant attributed her emotional condition to her
deployment from December 11, 2011 through July 13, 2013 and her new position upon returning
to the employing establishment in August 2013. She felt that she was experiencing difficulties
performing the day-to-day duties of her position by October 15, 2013. Appellant alleged that
beginning on February 7, 2014 she was diagnosed with anxiety, depression, and signs of PTSD
in her post-deployment health assessment at the employing establishment.
On September 8 and 9, 2014 Dr. Heath Penland, a Board-certified psychiatrist, diagnosed
major depressive disorder, anxiety, and PTSD. He noted that appellant had difficulty functioning
and coping with stressors of her occupation and memories associated with her job duties.
Appellant was hospitalized for mental health treatment from August 27 through
September 26, 2014. In a note dated September 15, 2014, Dr. Penland noted that she quickly
became anxious and had been depressed. He diagnosed occupational stress and delayed PTSD.
Dr. Penland discharged appellant on September 26, 2014 following treatment for PTSD-type
symptoms, depression, and anxiety.
On August 20, 2014 appellant noted that she returned home in 2013 after working in
Afghanistan from 2011 through 2013. She noted her emotional condition symptoms beginning
in October 2013 with depression and anxiety. Appellant alleged that current issues at work
increased her problems. In February 2014, she underwent a post-deployment examination and
was diagnosed with adjustment disorder with depression and anxiety. Appellant informed her

2

supervisor, who discouraged her from stopping work in April 2014. She experienced problems
with her job performance due to stress and on August 11, 2014 she was called in for a
supervisory investigation interview. Appellant reported that her supervisor told her not to get
help and her chain of command told her to seek medical care for her mental health.
Appellant submitted insurance forms indicating that she received treatment on
September 30, October 13 and 23, November 17, and December 23, 2014.
By decision dated February 23, 2015, OWCP accepted appellant’s claim for recurrent
major depression, unspecified anxiety state, and PTSD.
Dr. Daniel Laeupple, a Board-certified psychiatrist, completed notes on March 2, 2015
indicating that appellant could return to work on March 3, 2015 and on April 1, 2015 indicating
that she could return to work on April 12, 2015.
Appellant filed a claim for compensation (Form CA-7) and requested compensation for
leave without pay from August 12 through September 30, 2014. She filed a second Form CA-7
for leave without pay for intermittent periods from October 13, 2014 through April 9, 2015.
In a letter dated May 29, 2015, OWCP informed appellant that compensation benefits
were authorized from September 8 through 16, 2014, March 2, and April 1 and 9, 2015. It
requested additional medical evidence supporting her claims for disability from August 12
through September 4, 2014, and October 13, 2014 through January 27, 2015.
Dr. Vidya Alapati, a Board-certified family practitioner, indicated that appellant was
totally disabled from August 12 through 18, 2014 due to depression. In the accompanying notes
dated August 12 and 15, 2014, Dr. Alapati certified that appellant received a diagnosis of
depression but neglected to follow up with a therapist. Appellant’s diagnoses were anxiety
disorder and chronic pain. She requested a consultation regarding her PTSD. Appellant
indicated that she was being investigated by the Chief regarding a previous supervisor. She
reported that her current position was stressful and that it had been brought to her attention that
she was not performing appropriately. Appellant alleged that she had an emotional breakdown
on August 14, 2014 and her department recommended that she visit occupational health to
request accommodations for less stressful duties. She reported memory lapses, inability to
concentrate, anxiety, depression, and sleep disturbances.
Dr. Madan A. Maladkar, a Board-certified internist, certified that appellant was totally
disabled from August 12 through September 30, 2014 for adjustment disorder with depressed
mood, depression, and hospitalization for depression. He noted on August 21, 2014 that she had
a diagnosis of PTSD, possibly related to her deployment, with findings of anxiety and
depression. Within the prior week, appellant experienced a recurrence during an investigation at
her employing establishment. She reported memory lapses, anxiety, depression, and sleep
issues.
On August 25, 2014 Dr. Maladkar found rapid tremulous speech with dysthymic mood
and tearful affect as well as racing thoughts. He diagnosed depression and recommended that
appellant remain off work. In the accompanying notes, dated August 28, 2014, Dr. Maladkar
diagnosed depression and work-related stress. He noted that appellant had been under stress and
3

experienced depression and anxiety that was aggravated two weeks previously during an
investigation at her workplace. Appellant felt that she was unable to function in the workplace.
On October 6, 2014 Dr. Maladkar diagnosed atypical depressive disorder and adjustment
disorder with depressed mood. He noted that appellant was hospitalized for the weekend of
August 27, 2014 for a new onset of depression. Appellant completed a three-week outpatient
treatment on September 29, 2014. She was released to return to work following outpatient
treatment of depression, anxiety, and PTSD. Appellant noted that her organization was trying to
reassign her to a lower stress work area.
Dr. Laeupple completed a work release note dated September 30, 2014.
By decision dated August 13, 2015, OWCP denied appellant’s claim for compensation
for the period August 12, 2014 to January 27, 2015. It explained, “It is important to note that at
the time this office issued its May 29, 2015 letter indicating your entitlement to payment for
dates September 8 to 16, 2014 we were unaware of the intervening factors noted in the
subsequently submitted evidence. Therefore, it is determined that you are not entitled to
compensation for September 8 to 16, 2014 as previously noted in our May 29, 2015 letter.”
OWCP indicated that it received medical evidence dated August 12 to 15, 2014, which suggested
that appellant had an “emotional breakdown, yesterday” after she was investigated by Cheryl
Davis regarding a previous supervisor.
LEGAL PRECEDENT
The Board has upheld OWCP’s authority to reopen a claim at any time on its own motion
under 5 U.S.C. § 8128 and, where supported by the evidence, set aside or modify a prior decision
and issue a new decision.2 The Board has noted, however, that the power to annul an award is
not an arbitrary one and that an award for compensation can only be set aside in the manner
provided by the compensation statute.3
It is well established that, once OWCP accepts a claim, it has the burden of justifying
termination or modification of compensation.4 Having determined that an employee has a
disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing either that the disability has ceased or that it is no longer
related to the employment. In establishing that its prior acceptance was erroneous, OWCP is
required to provide a clear explanation of its rationale for rescission.5

2

D.V., Docket No. 11-1629 (issued February 3, 2012); Eli Jacobs, 32 ECAB 1147 (1981).

3

Doris J. Wright, 49 ECAB 230 (1997); Shelby J. Rycroft, 44 ECAB 795 (1993).

4

Linda L. Newbrough, 52 ECAB 323 (2001).

5

E.W., Docket No. 08-1890 (issued February 19, 2009).

4

ANALYSIS
The Board finds that OWCP failed to meet its burden of proof to rescind acceptance of
appellant’s claim for periods of disability from September 8 through 16, 2014, March 2 and
April 1 and 9, 2015.
In a letter dated May 29, 2015, OWCP informed appellant that payment for compensation
benefits was authorized for the periods September 8 through 16, 2014, March 2, and April 1
and 9, 2015. OWCP then issued a decision dated August 13, 2015 which denied appellant’s
claim for compensation for the entire period August 12, 2014 through April 9, 2015. OWCP
advised that it had been determined that appellant was not entitled to compensation for
September 9 through 16, 2014 as previously provided in the May 29, 2015 letter.
The Board finds that OWCP failed to properly rescind the acceptance of the claim. As
OWCP had previously accepted a period of disability beginning September 8, 2014, the
August 13, 2015 decision denying disability from August 12, 2014, it was in fact a rescission of
acceptance of the claim for that period. It has the burden of proof to rescind acceptance of
compensation benefits for the periods previously awarded. As OWCP was attempting to rescind
acceptance of periods of wage-loss compensation, it must follow its established procedures for
rescinding her benefits. Its procedures require a proposed and final decision rescinding the
original finding.6 These procedures further provide that a rescission decision should contain a
brief background of the claim, discuss the evidence on which the original decision was based,
and explain why OWCP finds that the decision should be rescinded. The evidence used to
rescind the claim should be thoroughly discussed so that it is clear to the reader how the case was
incorrectly adjudicated and why the original decision is now being invalidated.7
OWCP did not follow the specific procedures for a rescission decision and did not inform
appellant correctly and accurately of the basis of its rescission decision.8 It did not inform
appellant that her claim was being rescinded and did not mention the applicable legal standard or
that OWCP held the burden of proof for rescinding an accepted benefit. The Board finds that
OWCP failed to properly rescind acceptance of disability for periods of compensation previously
granted appellant beginning September 8, 2014.
As noted in D.V.,9 it is OWCP’s burden of proof to establish that appellant is not entitled
to receive compensation for wage loss for the periods September 8 through 16, 2014, and
March 2, and April 1 and 9, 2015. This is based on the principle noted above that OWCP has the
burden to terminate compensation. When appellant filed the Form CA-7s requesting
compensation from August 12 through September 30, 2014 and intermittently from October 13,
2014 through April 9, 2015 it was her burden of proof to establish her entitlement to these

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.19(b) (February 2013).

7

Id. at Chapter 2.1400.19(d).

8

S.R., Docket No. 12-1401 (issued December 11, 2012).

9

Supra note 2.

5

benefits. In this case, as in D.V.,10 OWCP explicitly found in a letter, here dated May 29, 2015,
that based on the evidence appellant was entitled to compensation for a specific period, in the
present situation from September 8 through 16, 2014, March 2, and April 1 and 9, 2015. Having
accepted the claim and a period of disability, the burden is now on OWCP to rescind acceptance
of the period of disability.11
In the August 13, 2015 decision, OWCP denied her claim for compensation for the period
August 12, 2014 to January 27, 2015. It based this de facto rescission on medical evidence from
Dr. Alapati and Dr. Maladkar, which suggested that appellant had an emotional breakdown due
to an investigation by the employing establishment. OWCP found that there was evidence of an
intervening incident. It found that appellant stopped work due to the investigation by the
employing establishment not her accepted conditions. These allegations are not sufficiently
detailed to constitute proper findings of fact and a statement of reasons supporting the rescission
of appellant’s previously accepted periods of disability.
The Board finds that OWCP failed to provide a specific factual basis for the rescission of
the previously accepted periods of disability from September 8 through 16, 2014, March 2, and
April 1 and 9, 2015. As OWCP has not provided a clear explanation of its rationale for
rescission, it has not established that rescission of the accepted periods of disability from
September 8 through 16, 2014, March 2, and April 1, and 9, 2015 was warranted in this case.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to rescind acceptance of
employment-related disability from September 8 through 16, 2014, March 2, and April 1
and 9, 2015.

10

Id.

11

See M.G., Docket No. 10-818 (issued March 21, 2011) (OWCP must provide a clear explanation with rationale
for rescinding acceptance of surgery and accompanying disability).

6

ORDER
IT IS HEREBY ORDERED THAT the August 13, 2015 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: December 1, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

